
	
		I
		111th CONGRESS
		2d Session
		H. R. 6548
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To apply reduced sentences for certain cocaine base
		  offenses retroactively for certain offenders, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Sentencing Clarification Act of
			 2010.
		2.FindingsCongress finds as follows:
			(1)The Fair Sentencing Act of 2010 was signed
			 into law by President Obama on August 3, 2010.
			(2)Some district
			 courts in the United States are applying the Fair Sentencing Act to pending
			 criminal cases, including United States v. Douglas, __ F. Supp. 2d __, 2010 WL
			 4260221 (D. Me. Oct. 27, 2010); United States v. Denton Michael Gillam, CR No.
			 10–181–JTN–2 (W.D. Mich. Dec. 3, 2010); and United States v. Marlon Jermaine
			 Spencer, CR No. 09–400–JW–1 (N.D. Cal. Nov. 30, 2010).
			(3)There are, however, district courts that
			 are not applying the Fair Sentencing Act to pending cases, including United
			 States v. Derrick Steven Clemons, CR No. 08–028–AJS–1 (W.D. of Pa. Nov. 18,
			 2010) and United States v. Anthony L. Jackson, CR No. 10–178–JRS–1 (E.D. Va.
			 Nov. 19, 2010).
			(4)The purpose of
			 this Act is to clarify that the amendments made by the Fair Sentencing Act are
			 to be applied to pending cases and retroactively to certain cases that are no
			 longer pending.
			3.Clarification of
			 retroactivity with regard to certain offensesWith respect to any offense for which the
			 penalties were modified by section 2 or 3 of the Fair Sentencing Act of 2010
			 (Public Law 111–220) but which was committed before the date of enactment of
			 such Act, and notwithstanding the provisions of section 109 of title 1, United
			 States Code, a court which has not yet imposed a sentence for the offense shall
			 impose such sentence as if sections 2 and 3 of Public Law 111–220 were in
			 effect at the time the offense was committed.
		4.Court may reduce
			 term of imprisonment imposed for certain offensesIn the case of a defendant who has been
			 convicted of a crime commited before August 3, 2010, and punishable by a term
			 of imprisonment under section 404(a) of the Controlled Substances Act for
			 possession of a substance which contains cocaine base, under section
			 401(b)(1)(A)(iii) of such Act, under section 401(b)(1)(B)(iii) of such Act,
			 under section 1010(b)(1)(C) of such Act, or under section 1010(b)(2)(C) of such
			 Act (21 U.S.C. 844(a), 841(b)(1)(A)(iii), 841(b)(1)(B)(iii), 960(b)(1)(C), or
			 960(b)(2)(C)), on motion of the defendant or the Director of the Bureau of
			 Prisons, or on its own motion, the sentencing court may reduce the term of
			 imprisonment consistent with the amendments made by sections 2 and 3 of the
			 Fair Sentencing Act of 2010 (Public Law 111–220).
		
